Citation Nr: 0618460	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to basic eligibility to Dependents' 
Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.  The appellant is applying for benefits on behalf 
herself and of the veteran's surviving children.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and January 2003 rating 
decisions of the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating decisions 
denied the appellant's claims, and she perfected an appeal. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claims and fulfilled the duty to assist 
her in developing that evidence.

2.  The preponderance of the competent evidence of record 
does not show a service-connected disability materially or 
substantially contributed to the cause of death.

3.  The preponderance of the competent evidence of record 
shows that the veteran was not rated totally disabled for 
service-connected disabilities at the time of his death. 



CONCLUSIONS OF LAW

1.  A service-connected disease did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.302, 3.312 (2005).

2.  Eligibility for DIC under 38 U.S.C.A. § 1318 has not been 
met.  38 U.S.C.A. § 1318; 38 C.F.R. §§ 3.22, 3.102 (West 2002 
and Supp. 2005).

3.  Eligibility for DEA under 38 U.S.C. Chapter 35 has not 
been met.  38 U.S.C.A. § 3500, et seq.; 38 C.F.R. §§ 3.807, 
21.3021 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a January 2002 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or submit any further 
evidence that was relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and opinions, the veteran's death certificate, and 
book excerpts. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for death 
benefits, any question as to an appropriate effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.  Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  her multiple contentions; the 
veteran's service medical records; VA medical records; 
private medical records and opinions; book excerpts; a 1945 
letter from the veteran; and the veteran's death certificate.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Service Connection for the Cause of Death

The veteran died on February [redacted], 2001.  His death certificate 
lists the cause of death as complications of aging.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were listed as seizures, 
orthostatic hypotension and hypothyroid condition.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v.  
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

The appellant asserts that the veteran's exposure to cold 
weather while serving in Italy during World War II caused his 
hypotension and venous disabilities which were contributing 
factors to his death.  She indicated that the veteran 
suffered from frostbite during basic training for at least 
three days while he was in service.  

The veteran's service medical records are negative for 
complaints or treatment of frostbite, hypotension, or venous 
problems.  At discharge his cardiovascular system and feet 
were normal, and his blood pressure was 114/80.  

The veteran's private medical records from Dr. Craft dated 
from December 1989 to October 2000 reveal treatment 
predominantly for hypotension, depression, a herniated disc, 
syncope, hypothyroidism, and weakness.  In 1998 he was 
treated for deep vein thrombosis. VA medical records from 
July 2000 to December 2000 reveal treatment for post 
traumatic stress disorder (PTSD).  None of the treatment 
records reveal the veteran providing a history of frostbite, 
nor do they note residuals of frostbite.  

The only medical evidence even mentioning frostbite is a 
medical opinion from Dr. Craft dated in March 2002.  Dr. 
Craft noted that he had treated the veteran for the last 8 to 
10 years for disorders including severe orthostatic 
hypotension and depression.  He indicated that the etiology 
of the veteran's hypotension was indeterminable despite 
extensive workup, but appeared to be a venous insufficiency.  
Dr. Craft noted that the veteran's wife advised him that the 
veteran had significant cold exposure and frostbite in the 
service.  He opined that "this may have been a contributing 
cause to his venous difficulties."  

Dr. Craft's opinion is based on the appellant's assertion 
that the veteran suffered from frostbite and significant cold 
exposure while in service.  As noted above, there is no 
evidence of the veteran having suffered from cold injury or 
frostbite in service, nor did the veteran ever complain of 
such to Dr. Craft.  A significant cold injury likely would 
have been mentioned to the doctor during the "extensive 
workup" for the cause of the hypotension.  Moreover, doctor 
Craft's opinion is speculative at best, indicating the 
reported cold exposure and frostbite "may have been a 
contributing cause" to the veteran's venous difficulties.  

The lack of any evidence of frostbite or cold injury noted in 
service, the normal cardiovascular and feet findings on 
separation examination, and the lack of any complaints or 
findings of frostbite residuals in any of the post-service 
treatment records, when coupled with the speculative nature 
of Dr. Craft's opinion, render the opinion of little 
probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

The Board further notes that although the veteran was not 
service connected for any condition prior to his death, 
service connection for post traumatic stress disorder (PTSD) 
was established for accrued purposes.  However, there is no 
medical evidence linking his death to PTSD.

Finally, there is no competent medical opinion of record 
linking the veteran's death to any condition related to 
service.  The Board acknowledges the appellant's contention 
that the veteran's Death Certificate listed complications of 
old age as his cause of death because his Dr. Craft did not 
know what to write.  However, Dr. Craft was his treating 
physician at the time of death, and did not opine in his 
March 2002 letter as to a relationship between any specific 
condition and the cause of the veteran's death.  

In light of the above, the Board finds that the preponderance 
of the evidence simply does not support a finding that the 
veteran's death was related to service or a service-connected 
disability.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).   

In making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant.  However, as 
detailed above, the preponderance of the evidence is against 
the claim and it must be denied.  


DIC under 38 U.S.C.A. § 1318

Even though a veteran died of nonservice-connected causes, VA 
will pay death benefits to the veteran's surviving children 
in the same manner as if the veteran's death were service 
connected if his death was not the result of his own willful 
misconduct and, at the time of death, he was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) 
(2005).

The term "entitled to receive" means that at the time of his 
death the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
1) VA was paying the compensation to his dependents; 2) VA 
was withholding the compensation to offset an indebtedness; 
3) he had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22(b) (2005).

As shown above, the veteran was not receiving compensation 
benefits for service-connected disability that was rated by 
VA as totally disabling for a continuous period of at least 
10 years immediately preceding his death in February 2001.  
At the time of death the veteran had no adjudicated service-
connected disabilities.  Service connection for PTSD was 
subsequently established for accrued benefits purposes at a 
30 percent schedular rate, granted effective from July 2000 
until his death.  Thus, the veteran was not "entitled to 
receive" compensation based on a total disability rating, in 
that none of the criteria for a finding of "entitled to 
receive" are met.  

The veteran's disability was not rated as totally disabling 
at the time of his death.  Therefore, the criteria for 
entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 are not met, and the claim must be denied.  


Eligibility for Dependents' Educational Assistance

For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible person" 
means a child, spouse or surviving spouse of a person who (i) 
died of a service-connected disability, (ii) has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  38 
U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

In view of the denial of service connection for the cause of  
the veteran's death and DIC under 38 U.S.C.A. § 1318, and the 
fact that the veteran was not rated as totally disabled at 
the time of death, there is no legal basis on which to grant 
Chapter 35 benefits.  Accordingly, the claim is denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994), (appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to basic eligibility to DEA under 38 U.S.C.A.  
Chapter 35 is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


